Citation Nr: 1455348	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-25 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection diabetes mellitus, to include as due to Agent Orange exposure.

2. Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, reopened the appellant's previously denied claim of service connection for diabetes mellitus and confirmed the previous denial.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a Board hearing in June 2014.  A copy of the hearing transcript has been reviewed and associated with the claims file.

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a June 2002 rating decision, the RO denied the Veteran's claim of service connection for diabetes mellitus; the appellant did not file a notice of disagreement and no new and material evidence was received within the appeal period.

2.  The evidence received since the RO's June 2002 rating decision is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim of service connection for diabetes mellitus, and it raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The June 2002 rating decision which denied the Veteran's claim of entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2. The evidence received subsequent to the June 2002 rating decision is new and material; and the claim of service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In light of the favorable action taken by the Board, no purpose would be served by undertaking an analysis of whether there has been compliance with the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Analysis

In a June 2002 rating decision, the RO denied service connection for diabetes mellitus.  The claim was denied because there was no diagnosis of the condition.  At the time of the rating decision, the evidence of record consisted of service treatment records, VA treatment records from August 1996 to March 2002 and a May 2002 VA examination report.  

The appellant was notified of this decision and of his procedural rights by letter in June 2002.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the June 2002 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The evidence received since the June 2002 rating decision includes VA treatment records from May 2011 to November 2014 indicating treatment for diabetes mellitus and a transcript from the June 2014 Board hearing.

The Board finds that the evidence received subsequent to the June 2002 rating decision meets the requirements for new and material evidence.  The evidence is new as it was not part of the record at the time of the June 2002 rating decision.  The evidence is also material as it relates to an unestablished fact necessary to substantiate the claim of service connection.  In this regard, the evidence demonstrates that the appellant has a current diagnosis of diabetes mellitus.  Therefore, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of service connection for diabetes mellitus is reopened and the appeal is granted to this extent only.  


REMAND

The appellant contends that he has diabetes mellitus as a result of Agent Orange exposure during military service.  

Governing law provides for presumptive service connection based on exposure to herbicides/Agent Orange in service for certain enumerated diseases (including diabetes mellitus).  A veteran who served on land in Vietnam is presumed to have had such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  

The Veteran's Form DD-214 indicates that he served in Vietnam.  Thus, he is presumed to have been exposed to herbicides during service, including Agent Orange.

In the March 2011 rating decision, the RO noted that the Veteran was diagnosed with diabetes mellitus in 2003 and that post-service treatment records indicated that the condition was due to steroid use.  A review of the claims file notes that VA treatment records from August 1996 to March 2002 and from May 2011 to November 2014 are of record.  However, VA treatment records from April 2002 to April 2011 have not been associated with the claims file.  VA has a duty to obtain the records of VA treatment.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

The Veteran was afforded a VA examination in May 2002.  It was noted that the Veteran had a history of asthma which had been treated with prednisone since approximately 1990.  The examiner diagnosed glucose intolerance, secondary to prednisone.  

After a review of the evidence of record, the Board finds that an additional VA examination and opinion must be obtained.  In this regard, the opinion of record was made prior to the diagnosis of diabetes mellitus.  As the Veteran has a current diagnosis of diabetes mellitus, an etiological opinion that considers the relationship between the Veteran's in-service exposure to Agent Orange, his history of prednisone use and other steroid treatment for his asthma and his diagnosed diabetes mellitus must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for the Veteran's diabetes mellitus.  Specifically, VA records related to treatment April 2002 to April 2011 should be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Schedule the Veteran for a VA examination to determine the etiology of his diabetes mellitus.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the examination report or in an addendum opinion.  All necessary tests and studies should be conducted.  

Thereafter, the examiner should provide an opinion as to whether it is it at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus is related to his period of active military service, to include exposure to Agent Orange.

The examiner must also discuss the Veteran's history of prednisone and steroid use to treat his asthma and its relationship to the Veteran's diabetes mellitus.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. If the benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


